              Case 2:18-cv-01543-JLR Document 170 Filed 05/13/19 Page 1 of 4




                                                           THE HONORABLE JAMES L. ROBART
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13                              UNITED STATES DISTRICT COURT
14                             WESTERN DISTRICT OF WASHINGTON
15                                       AT SEATTLE
16
17   BOMBARDIER INC.,
18                                                   2:18-cv-1543 JLR
19                         Plaintiff,
20                                                   DECLARATION OF NORIYUKI HATTORI
     V.
21                                                   IN SUPPORT OF OPPOSITION TO
22                                                   PLAINTIFF'S MOTION FOR A
23   MITSUBISHI AIRCRAFT                             PRELIMINARY INJUNCTION
24   CORPORATION, MITSUBISHI
25   AIRCRAFT CORPORATION AMERICA
26   INC., et al.,
27                                                   FILED UNDER SEAL
28
29
                           Defendants.
30
31            I, NORIYUKI HATTORI, declare as follows:
32
33            I.    I am an Avionics Engineer in the Engineering Division of Defendant Mitsubishi
34
35   Aircraft Corporation ("MITAC"), which is based in Nagoya, Japan. I have been working with
36
37   MITAC since its inception as a contract engineer. I am not a direct employee of MITAC. My
38
39   direct employer is an engineering company called Tamadic Co., Ltd.
40
41            2.    My primary responsibilities for MITAC include design and certification of
42
43   avionics for the Mitsubishi Regional Jet ("MRJ"). I am currently working on the certification
44
45   plan for the Communication and Navigation System, including the air data system, for the MRJ.
46
47
48
49
50
51
     DECLARATION OF NORIYUKI HATTORI- I                                             Perkins Coic LLP
                                                                               1201 Third Avenue, Suite 4900
                                                                                 Seattle, WA 98101-3099
                                                                                   Phone: 206.359.8000
     144165725.2                                                                    Fax: 206.359.9000
                                                                Case 2:18-cv-01543-JLR Document 170 Filed 05/13/19 Page 2 of 4
12345678901ーーーーーーーーー22222222223333333333444444444455




                                                                The MRJAirData s stem

                                                                3. Genera11y speaking, an airdatasystem c011ects datathat can be used to calculate

                                                       information like altitude or airspeed. That information is displayed to the pilots. Through the
                                                       Course ofmy work 血rMITAC,1have leamed thatthe MRJ airdata system was origina11y

                                                       designed by engineers at Mitsubishi HeaⅦ11ndustdes,[td. C'MHI") in 2008. The original
                                                       desi旦n ofthe air data system has not signiflcandy chenged since then.
                                                                4. TO C011ectreleva11tdata,the MRlair data system incorporates severalsen$ors that

                                                       Obtain static or dynamic pressure. The MRJ air data system includes pitot static probes that are

                                                       Connected to pressure sensors in two air data computers. The probes are connected to the air data
                                                       Computers by pneumatic tubes. The air data computerreads the static and dynamic pressure data

                                                       and per血rms calculations to obtain alutude, airspeed, and otherrelevantin血nれation.
                                                                Information Relied on to Develo certincation plan for MRJAirData s stem

                                                                5. To demonstrate to the Japan civilAviation Bureau c'JCAB")thatthe MRJ air

                                                       data system complies with applicable regulations, and is sa企, MITAc had to develop a

                                                       Certi丘Cation plan. The cert途Cation plan 血r the air data system ofthe MRJ descrlbes genera11y
                                                       ho、¥ MITAC 、¥iⅡ demonstrate compliatlce with the apPⅡCable regulations. Thjs is genera11y
                                                       re元rred to aS 血e mean$ ofcomPⅡance.

                                                                6. 1began developing such aplan in 2008.、vhile lhad notpreviously developed a
                                                       Certiacation plan be血re,1Was able to use a standard cert途Cation plan 血rmat being used 血r
                                                       Ot11er systems as a starting point.1 Consulted public materials, things like advisory circulars and
                                                       Otherdocuments publi$hed by the JCAB,to help develop the plan. The development ofthe

                                                       Cert途Cation plan 血rthe air data system was accomplished using generalski11S and kno、¥1edge.
                                                       AS MITAc hired more experienced pr0鳥Ssionals,such as peter stoyel,they became involved
                                                       With re6ning the certi丘Cation plan 血rthe air data system ofthe MRJ. Butthe plan did not
                                                       Change significantly 、vhen these pr0企Ssionals became involved.

                                                       DECLARATIONOFNORIYUKIHATTORI-2
                                                                                                                                         Pcrkins coie l,LP
                                                                                                                                    nol Third Avenue, suite 4900
                                                                                                                                       Se日廿le, WA 98101-3099
                                                                                                                                        Phone:206359.8000
                                                                                                                                         Fax:206359.9000
                                                       144165725.2
                                                                Case 2:18-cv-01543-JLR Document 170 Filed 05/13/19 Page 3 of 4




                                                               フ. 1did notrely on Bombardierin血rmation to develop the certification plan forthe
234567890112345678901234567890123456789012345678901




                                                      MRJ air data system. To my kno、¥1edge, no person that has been inv01νed in the certification
                                                      Plan 血rthe MRJ air data system has relied on Bombardier in鳥訂ηation in theirwork.

                                                               8. 1have notrevie、ved anyBombardierdocumentsrelated to cedifyingairdata
                                                      Systems. Thus,to my kno、vledae,1have neverseen any ofthe documentsthatlunderS仏nd

                                                      Bombardier is claiming,in the case it filed against MITAC, contain trade secrets related to

                                                      Certilying air data systems.
                                                               9. 1am nota、¥are ofanyone at MITActhat hasrevie、ved any Bombardierdocument
                                                      related to cedi6,in8 air data systems.1 have neverseen anyone at MITAc use or access

                                                      Bombardier documents.1have not been seen or been provided 、vith any Bombardier document$
                                                      While workin8 血rMITAC.
                                                                10.   I have personal knowledge ofa11the 金Cts stated in this Declaration and,ifca11ed

                                                      to, could and 、vould testify competendy thereto.


                                                               I declaN under penalty ofperjury thatthe 允regoing is true and correct.


                                                               Executed thiS 2 S dayofApri12019 at           V     0 久.        ,1apan.


                                                                                                           /./仍剛E"eu )44翫Z
                                                                                                           NORIYUK HATTORI




                                                      DECLARATIONOFNORIYUKIHATTORI-3
                                                                                                                                        Pcrkins coi01'LP
                                                                                                                                 12011hird Avenue, suite 4900
                                                                                                                                   Seaせle,研lrA 98101-3099
                                                                                                                                     Phone:206359.8000
                                                      144165725.2
                                                                                                                                      Fax:2063599000
              Case 2:18-cv-01543-JLR Document 170 Filed 05/13/19 Page 4 of 4




 1                                   CERTIFICATE OF SERVICE
 2          I certify under penalty of perjury that on May 13, 2019, I electronically filed the

 3   foregoing with the Clerk of the Court using the CM/ECF system, which will send notification of

 4   such filing to the email addresses indicated on the Court’s Electronic Mail Notice List.

 5          DATED this 13th day of May, 2019.
                                                         s/Jerry A. Riedinger
 6                                                       Jerry A. Riedinger, WSBA No. 25828
                                                         Perkins Coie LLP
 7                                                       1201 Third Avenue, Suite 4900
                                                         Seattle, WA 98101-3099
 8                                                       Telephone: 206.359.8000
                                                         Facsimile: 206.359.9000
 9                                                       E-mail: JRiedinger@perkinscoie.com
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

      CERTIFICATE OF SERVICE
                                                                                Perkins Coie LLP
      (No. 2:18-cv-1543 RAJ) – 1                                          1201 Third Avenue, Suite 4900
                                                                            Seattle, WA 98101-3099
                                                                              Phone: 206.359.8000
                                                                               Fax: 206.359.9000
